Title: To George Washington from Thomas Hartley, 23 December 1796
From: Hartley, Thomas
To: Washington, George


                        
                            Sir. 
                            Philadelphia 23d December 1796
                        
                        When I had the pleasure of seeing you on Wednesday, you were pleased to desire
                            me to give my opinion of the present value of Lands situate between the Susquehanna and the
                            Potomac. I cannot answer with actual certainty at the moment but imagine that the following
                            extract of a Letter dated the 24th September 1791 which I had the pleasure of sending to
                            you, may be very properly taken into view—as I wrote that Letter upon the best information,
                            It will be afterwards necessary to add the supposed rise in the price of Lands since that
                            period with such other observations as may occur to me.
                        "You were pleased to direct my enquiries chiefly towards York and Franklin
                            Counties in this State, I have accordingly done so, and beg leave in order to be better
                            understood in my answers, to divide York into three Districts and call Franklin the fourth
                            District.
                        1st District, York valley beginning at the Susquehanna at Wrights Ferry and
                            running through York County including York Town, McAllisters Town (alias Hanover)
                            Petersburg (alias Littlestown) to the Maryland Line near the latter place in length about
                            thirty nine Miles in breadth from three to four Miles.
                        2nd District, The Lands lying on the right of that valley adjoining the same,
                            and bounded by the River Susquehanna the South Mountain and the Maryland Line.
                        
                        3rd District, The Barrens of York including the lands to the South of York
                            Valley to the Maryland Line.
                        4th District, Franklin County
                        Answer to the first. The fee Simple price on farming lands in the first
                            District may be averaged at six pounds and fifteen shillings the Acre, Dollars at seven
                            shillings and six pence. Arrable Lands near the Susquehanna will
                            sell from £12 to £20 an Acre some Fields have furnished the Grower a clear profit of £4 a
                            year for three years following—Cash price for arable Lands in the neigborhood of York, Ten pounds
                            an Acre, Meadow from £30 to £50 an Acre, and they will demand the same price at McAllisters
                            Town.
                        York Town lies 56 Miles from Baltimore 45 from Rock-Run, 55 from Christiana
                            Bridge, and 80 Miles from the Philadelphia Market.
                        McAllisters Town is 18 miles form York, 45 from Baltimore, Petersburg is 7
                            Miles from McAllisters & 48 from Baltimore.
                        The Soil of the valley is of the Limestone kind, and is rather of a rich
                            quality when fresh it is generally covered with a black Mould, some spots however are
                            inclined to Gravel or Slate, from the intrusion of a few small Hills. The proportion of
                            Meadow Ground to Arable Land, may be as one to twelve more than one half of the arable Land
                            is generally in Grass for Pasture sown every third year with red clover or Timothy Seed, the
                            Timber Locust, Walnut, Wild Cherry, Hickory, Black Oak, White Oak &c.
                        
                        
                        In the second District the Fee Simple price of farming Lands may be averaged at
                            three pounds and ten shillings the Acre, the Soil is generally of a reddish Color, but
                            sometimes mixed with Sand, we call it, Sand Stone Land. I have said the Land is generally of
                            the Sand Stone kind, but there are two large bodies at the foot of the South Mountain
                            formerly held by Messr Carrols, called Carrols burg, and Carrols Delight,
                            they were originally held under Marylands Grants, but now within the limits of Pennsylvania,
                            they are of the Limestone quality and so
                            excellent that the arable Lands would sell as high as
                            those in the Neighbourhood of McAllisters Town, from £6, to
                            £10 an Acre, Timber Walnut, Black Oak, White Oak—Poplar, Chestnut
                            &c.
                        3rd District, This District is in general badly timbered and the Soil poor of
                            the Gravelly or Slate kind, and of a reddish cast, often mixed with Sand; notwithstanding
                            these disadvantages more than half the Barrens is under cultivation, the Wood composed of
                            dwarf White Oak, Chesnut & the price ⅌ Acre may be estimated at
                            Thirty five Shillings.
                        
                        The Lands in the third District have been averaged only at thirty five
                            Shillings to the Acre, but I would mention that there is a Tract of fine Land in this
                            District on the Susquehanna called Conejochola—formerly the Lands upon
                            which the Marylanders & Pennsylvanians used to meet in Battle array, contending for
                            boundary—say upwards of 2,000 Acres at from £10 to £15 an Acre, a considerable share of the
                            Tract has been worked for upwards of forty or fifty Years, and is still capable of producing
                            the best of Grain without any Manure.
                        Before I proceed to Franklin, I would observe that the great South Mountain (or
                            blue Ridge as called in Virginia divides York from Franklin County, and
                            is from seven to ten Miles in breadth a very small proportion of it can
                            be cultivated.
                        4th District, Franklin is a compact County including Cumberland Valley, between
                            the South and North Mountains for upwards of twenty five Miles and part of the rich
                            Settlement of Conecocheague, and Antitem, few situations in America can
                            claim a superior Soil, it is nearly all Limestone Land, Timber White Oak Locust Walnut, Hickory &c. The County Town is Chambersburg distant
                            80 Miles from Baltimore, 90 Miles from George Town and 24 Miles from Potomac River at
                            Williams Port, Green Castle is a handsome Village lying 11 Miles from Chambersburg nearer
                            the Potomac on the Road to Williamsport 75 Miles from Baltimore."
                        Thus most respected Sir, I have made the extract, and I may safely say I
                            considered the calculations just at the time I wrote, posterior to the 24 September 1791
                            Lands in the Counties I have described have risen from fifty to one hundred per Cent.
                        
                        The Lands round Frederick Town are good, they sell as high (so far as I know)
                            as those in the Neighbourhood of York or Hanover. 
                        I presume the Lands from Wrights Ferry—to Nolands Ferry, may be placed under
                            one or other of the classes I have stated, I have no precise knowledge of the Ground between
                            Nolands Ferry and the Federal City, but the Land from Green Castle to Williamsport is of
                            first rate quality, in short, no country in America has better prospects than the Country
                            you wish me to speak of, There may be some small difference in the price of lands (of equal
                                quality) in Maryland and Pennsylvania, but if the general Government
                            is happily administred this will be soon done away, I have then hastily endeavoured to
                            answer your request. Farming and Gardening please God shall be my principal pursuits, I
                            shall be particular in taking Memorandums, on cases which I conceive to be anywise
                            interesting—Grains and Grass seeds will draw my attention, the discovery of a cheap and
                            useful Manure is highly worthy of enquiry. I wish you every happiness, & am, with
                            the greatest respect, yr most Obt H. Servt
                        
                            Thos Hartley
                        
                        
                            My Letter of 24, September 1791, which may be somewhere among your files,
                                contains information, which I think is generally correct and may be depended upon, It
                                will also give me great pleasure to answer any queries you may be pleased to put to
                            me.
                        
                        
                    